Name: COMMISSION REGULATION (EC) No 15/95 of 5 January 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  cooperation policy
 Date Published: nan

 No L 4/8 6 . 1 . 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 15/95 of 5 January 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994, on detailed rules for the application of the import arrangements for fruit and vegetables ('), and in particular Article 4 (1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the units of account on the conversion rates to be applied with the purposes of the common agricultural policy (2), as amended by Regulation (EC) No 3528/93 (3), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto : Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation ; Whereas the derogation laid down in the second subpara ­ graph of Article 1 of Council Regulation (EC) No 3311 /94 of 20 December 1994 extending by one month the application of the agrimonetary arrangements in force on 31 December 1994 and fixing the agricultural conver ­ sion rates for the new Member States (4) should be applied, HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 6 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 January 1995. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. 0 OJ No L 387, 31 . 12. 1992, p. 1 . (3) OJ No L 320, 22. 12. 1993, p . 32. (4) OJ No L 350, 31 . 12. 1994, p. 1 . 6. 1 . 95 Official Journal of the European Communities No L 4/9 ANNEX to the Commission Regulation of 5 January 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (') Standard importvalue 0702 00 15 204 62,9 0702 00 15 999 62,9 0707 00 10 053 166,9 0707 00 10 999 166,9 (') Country nomenclature as fixed by Commission Regulation (EEC) No 208/93 (OJ No L 25, 2. 2. 1993 , p. 11 ). Code '999 ' stands for 'of other origin .'